Citation Nr: 1035554	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2009, the issue on appeal was remanded by the Board for 
further development.  The issue is now ready for adjudication.


FINDING OF FACT

The evidence submitted since the September 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
residuals of a hysterectomy.


CONCLUSION OF LAW

The September 1995 rating decision is final.  New and material 
evidence to reopen a claim of entitlement to service connection 
for residuals of a hysterectomy has not been received.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The RO provided notice regarding how 
disability ratings and effective dates are determined in March 
2006.  The Court has held that the VCAA additionally requires 
that the Veteran be provided with a notice letter which describes 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial when a claim to reopen is 
made.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was 
notified as to evidentiary requirements necessary to reopen a 
claim in July 2009.  

While the appellant did not receive full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated in 
June 2010.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

In May 2009, the Board remanded the issue for proper notice in 
accordance Kent.  In July 2009, in accordance with the Board's 
remand, the Veteran was provided proper notice.  Accordingly, the 
RO complied with the mandate of the May 2009 Board remand.  

The Board finds that the notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  There has been substantial compliance 
with all pertinent VA law and regulations, and to adjudicate the 
claim would not cause any prejudice to the Veteran.  

The Veteran has not been afforded a VA examination to determine 
the nature and etiology of her hysterectomy and underlying 
gynecological conditions.  However, a VA examination or opinion 
is deemed necessary only if the evidence of record (a) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds.  In so finding the 
Board finds that determining the etiology of a disability 
requiring a hysterectomy is not within the competency of a lay 
person.  Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir. 2010). 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claim and did in fact 
participate. See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

New and Material Evidence- Laws and Regulations 
 
Once a decision becomes final, absent the submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a ).  Moreover, 
if it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999). 
 
The United States Court of Appeals for Veterans Claims has held 
that, in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is accorded 
such evidence is ascertained as a question of fact.  38 C.F.R. 
§ 3.156; Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Analysis 

The Veteran was originally denied entitlement to service 
connection for a gynecological condition in a September 1995 
rating decision.  In November 2004, the Veteran submitted a 
request to reopen the issue and in an April 2005 rating decision, 
the Veteran was denied service connection for entitlement to 
service connection for a hysterectomy.  The September 1995 rating 
decision noted that the Veteran's service treatment records were 
negative for complaint of or treatment for uterine fibroids and 
salpingitis, and that these conditions were not shown to be 
related to in-service gynecological conditions.  The service 
medical records did show treatment for abdominal tenderness, 
trichomonas and monila infections, but no chronic gynecological 
disorder was demonstrated in-service.

After the her September 1995 denial, the Veteran submitted 
numerous statements in support of her claim, treatment records 
from the Salem VA medical center dated between August 1995 and 
September 2004, treatment records from the Bedford Memorial 
Hospital dated between January 1984 and October 2004 and records 
from the Social Security Administration in conjunction with her 
claim for disability benefits as related to her schizophrenic 
disorder.  

The Veteran's statements include assertions regarding the cause 
of her hysterectomy.  These statements are neither new nor 
material.  The Veteran previously asserted that hysterectomy was 
due to in-service infections.  Thus, her later statements 
containing the same assertion are redundant of the evidence of 
record in September 1995.  38 C.F.R. § 3.156 (a).  As before, the 
appellant, as a lay person untrained in the field of gynecology, 
cannot offer an opinion linking any in-service symptoms to her 
post service need for a hysterectomy.

While the Salem VA medical records submitted since the September 
1995 decision are new, these records are not material.  The 
Veteran's claim was initially denied because there was no showing 
that an in-service gynecological disorder resulted in her later 
gynecological conditions or hysterectomy.  In order for new 
evidence to be considered material it must show either an in-
service incurrence of her present gynecological conditions, or a 
link between the Veteran's service and her present hysterectomy 
and gynecological conditions.  The Salem VA medical center 
records fail to relate to either of these unestablished necessary 
facts.  Similarly, while some of the private treatment records 
from Bedford Hospital are new, these records also fail to show 
that the Veteran's hysterectomy was a result of any in-service 
disease or injury.  Finally, while the Social Security 
Administration records note that the Veteran had gynecological 
disorders and a hysterectomy, they do not provide any evidence 
relating residuals of a hysterectomy to service.  Accordingly, in 
this case, the new evidence does not contain the required 
findings to reopen the claim.  The evidence contains no competent 
medical evidence whatsoever that connects residuals of a 
hysterectomy to service.  
 
The evidence submitted after the Veteran's September 1995 rating 
decision does not provide a reasonable possibility of 
substantiating her claim.  The record contains neither evidence 
showing that the Veteran's gynecological disorder is linked to 
service.  Hence, the claim to reopen must be denied.
 
As the Veteran has not carried her initial burden of submitting 
new and material evidence, the benefit-of-the- doubt rule is not 
applicable to her petition to reopen.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim 
for service connection for residuals of a hysterectomy.  The 
petition to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


